DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-9, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0208964 (Wiegert).
Regarding claim 1: 
Wiegert disclose a method for improving scan image quality using prior image data, the method comprising: 
receiving image data corresponding to a prior image of a patient ([0056], 18, wherein the model data is voxelized object models obtained from reconstructed CT images [0006], the image data is that of Fig. 8); 
obtaining projection image data of the patient, wherein the obtained projection image data are truncated ([0065], limited field of view projections); 
reconstructing a patient image based on the obtained projection image data of the patient ([0065], reconstructing a truncated image of the object with a limited field of view from the projections); 
registering the prior image with the reconstructed patient image (Fig. 8, [0065], constructing a model of the object in an extended field of view using the truncated image of the object); 

reconstructing a supplemented projection image data set to create an improved patient image, wherein the supplemented projection image data set comprises the obtained projection image data and the virtual projection data ([0062], via 40).
Regarding claim 2: 
Wiegert disclose the method of claim 1, wherein the prior image of the patient is a computed tomography (CT) image [0064].
Regarding claim 3: 
Wiegert disclose the method of claim 2, wherein the prior image of the patient is a cone-beam CT image [0064].
Regarding claim 5: 
Wiegert disclose the method of claim 1, wherein the prior image of the patient is a prior planning image of the patient [0061]. 
Regarding claim 6: 
Wiegert disclose the method of claim 1, wherein generating virtual projection data comprises extending at least one view of the obtained projection image data [0061].
Regarding claim 7: 
Wiegert disclose the method of claim 1, wherein generating virtual projection data comprises generating additional views to supplement the obtained projection image data [0061].
Regarding claim 8: 
Wiegert disclose the method of claim 7, wherein generating virtual projection data comprises setting a virtual source trajectory and obtaining a virtual projection of the registered prior image ([0061]-[0064]).

Wiegert disclose the method of claim 1, wherein the obtained projection image data is truncated axially and transversely (Fig. 4).
Regarding claim 13: 
Wiegert disclose the method of claim 1, further comprising enforcing data consistency between the improved patient image and the obtained projection image data using an iterative process [0052].
Regarding claim 14: 
Wiegert disclose the method of claim 13, further comprising refining the registration of the prior image based on the improved patient image using an iterative process [0052].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0208964 (Wiegert).
Regarding claim 4: 
Wiegert disclose the method of claim 1, but fail to teach wherein the prior image of the patient is a magnetic resonance (MR) image.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Wiegert to provide truncation correction using MR image data.  One would have been motivated to make such a modification to provide truncation correction with image data provided in a variety of ways, including MR imaging.

Wiegert disclose the method of claim 1, but fail to teach wherein obtaining projection image data of the patient comprises obtaining projection image data of the patient using a continuous helical fan-beam computed tomography scan of the patient.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teaching of Wiegert to provide truncation correction using image data obtained via continuous helical fan-beam computed tomography scan of the patient.  One would have been motivated to make such a modification to provide truncation correction with image data provided in a variety of ways, including continuous helical fan-beam computed tomography scan of the patient.
Regarding claim 11: 
Wiegert disclose the method of claim 1, but fail to explicitly teach how the images are registered, thereby allowing for that which is known in the art.  
Since performing deformable image registration and rigid image registration is known in the art, it would have been obvious to select one of the two options with a reasonable expectation of success.  
Regarding claim 12: 
Wiegert disclose the method of claim 1, but fail to explicitly teach how the images are registered, thereby allowing for that which is known in the art.  
Since performing deformable image registration and rigid image registration is known in the art, it would have been obvious to select one of the two options with a reasonable expectation of success.  
Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0345042 (Voronenko) in view of US 2010/0208964 (Wiegert).
Regarding claim 15: 
Voronenko disclose an imaging apparatus for improving scan image quality using prior image data, comprising: 

a radiation detector positioned to receive radiation from the first radiation source (Fig. 3A and 3B, 330).
Voronenko fail to teach the details of:
a processor, wherein the processor comprises logic for: 
receiving image data corresponding to a prior image of a patient ([0056], 18, wherein the model data is voxelized object models obtained from reconstructed CT images [0006], the image data is that of Fig. 8); 
obtaining projection image data of the patient from the radiation detector, wherein the obtained projection image data is truncated ([0065], limited field of view projections); 
reconstructing a patient image based on the obtained projection image data of the patient ([0065], reconstructing a truncated image of the object with a limited field of view from the projections);
registering the prior image with the reconstructed patient image (Fig. 8, [0065], constructing a model of the object in an extended field of view using the truncated image of the object); 
generating virtual projection data based on the registered prior image; (Fig. 9 and 11, [0061], wherein the extended region is used); and 
reconstructing a supplemented projection image data set to create an improved patient image, wherein the supplemented projection image data set comprises the obtained projection image data and the virtual projection data ([0062], via 40).
Wiegert disclose an imaging apparatus for improving scan image quality using prior image data, comprising:  
a processor, wherein the processor comprises logic for: 

obtaining projection image data of the patient from the radiation detector, wherein the obtained projection image data is truncated ([0065], limited field of view projections); 
reconstructing a patient image based on the obtained projection image data of the patient ([0065], reconstructing a truncated image of the object with a limited field of view from the projections);
registering the prior image with the reconstructed patient image (Fig. 8, [0065], constructing a model of the object in an extended field of view using the truncated image of the object); 
generating virtual projection data based on the registered prior image; (Fig. 9 and 11, [0061], wherein the extended region is used); and 
reconstructing a supplemented projection image data set to create an improved patient image, wherein the supplemented projection image data set comprises the obtained projection image data and the virtual projection data ([0062], via 40).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the apparatus of Voronenko with the processor of Wiegert.  One would have been motivated to make such a combination to allow for correction of truncated images [0059].
Regarding claim 16: 
Voronenko in view of Wiegert disclose the apparatus of claim 15, further comprising a rotatable gantry system positioned at least partially around a patient support, wherein the first radiation source and the radiation detector are mounted to the rotatable gantry system, and wherein obtaining projection image data of the patient comprises obtaining projection image data of the patient using a continuous helical fan-beam computed tomography scan of the patient (Fig. 3A and 3B).
Regarding claim 17: 

Regarding claim 18: 
Voronenko in view of Wiegert disclose the apparatus of claim 15, further comprising a second radiation source configured for therapeutic radiation, wherein the first radiation source comprises an energy level less than the second radiation source, and wherein the processor further comprises logic for delivering a dose of therapeutic radiation to the patient via the second radiation source based on the improved patient image (Fig. 3A and 3B).
Regarding claim 19: 
Voronenko in view of Wiegert disclose the apparatus of claim 18, wherein the first radiation source comprises a kilovoltage (kV) radiation source and the second radiation source comprises a megavoltage (MV) radiation source (Fig. 3A and 3B).
Regarding claim 20: 
Voronenko disclose a radiotherapy delivery device comprising: 
a rotatable gantry system positioned at least partially around a patient support (Fig. 3A and 3B); 
a first radiation source coupled to the rotatable gantry system, the first radiation source configured for imaging radiation (328); 
a second radiation source coupled to the rotatable gantry system, the second radiation source configured for therapeutic radiation, wherein the first radiation source comprises an energy level less than the second radiation source (332); 
a radiation detector coupled to the rotatable gantry system and positioned to receive radiation from at least the first radiation source (330).

receiving image data corresponding to a prior image of a patient [0007]; and
delivering a dose of therapeutic radiation to the patient via the second radiation source based on an improved patient image during adaptive IGRT ([0008], de-blurred image).
Voronenko fail to teach the details of:
obtaining projection image data of the patient from the radiation detector, wherein the obtained projection image data is truncated; 
reconstructing a patient image based on the obtained projection image data of the patient; 
registering the prior image with the reconstructed patient image; 
generating virtual projection data based on the registered prior image; 
reconstructing a supplemented projection image data set to create an improved patient image, wherein the supplemented projection image data set comprises the obtained projection image data and the virtual projection data. 
Wiegert disclose the details of:
obtaining projection image data of the patient from the radiation detector, wherein the obtained projection image data is truncated ([0065], limited field of view projections); 
reconstructing a patient image based on the obtained projection image data of the patient ([0065], reconstructing a truncated image of the object with a limited field of view from the projections);
registering the prior image with the reconstructed patient image (Fig. 8, [0065], constructing a model of the object in an extended field of view using the truncated image of the object); 
generating virtual projection data based on the registered prior image; (Fig. 9 and 11, [0061], wherein the extended region is used); and 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the apparatus of Voronenko with the processor of Wiegert.  One would have been motivated to make such a combination to allow for correction of truncated images [0059].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANI FOX/
Primary Examiner
Art Unit 2884